Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This document is responsive to applicant’s claims filed 9/8/2021.  

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 11, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims include the term “a second hinge opposite the first hinge”.  It is unclear about what reference the hinges are opposite.  Language such as “second hinge opposite from the first hinge about a centerline of the canopy” or similar would overcome the rejection.

In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bright et al. (US 5,205,516).

Regarding claim 1, Bright discloses:
A canopy for an aircraft, the canopy comprising: a pivot assembly (see figs 5a, 5b) comprising a first hinge (hinge about 33 on one side of the canopy) and a second hinge (hinge about 47 on the opposite side of the canopy) opposite from the first hinge, wherein the first hinge comprises a first pivot slot (see fig 5a, ref 37) having a first length, wherein the first pivot slot is configured to retain a first aft pin (pin 33 is aft of the forwardmost portion of the canopy) of a fuselage of the aircraft, wherein the second hinge comprises a second pivot slot (see fig 5a, ref 49) having a second length, wherein the second pivot slot is configured to retain a second aft pin (47) of the fuselage of the aircraft, and wherein the first length differs from the second length (see fig 5a).

Regarding claim 9, Bright discloses:
The canopy of claim 1, further comprising a transparent cover (10) secured to a frame (see fig 1a, ref 22, 21, etc.), wherein the pivot assembly extends from the frame (see fig 1a).

Regarding claim 11, see the rejection of claim 1.

Allowable Subject Matter
Claims 2-8, 10, and 12-15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the Notice of Reference Cited (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G DAVIS whose telephone number is (571)270-5005.  The examiner can normally be reached on Mon-Thurs 8am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G DAVIS/
Primary Examiner, Art Unit 3644